Fourth Court of Appeals
                                San Antonio, Texas
                                        May 8, 2015

                                    No. 04-15-00220-CV

                                  IN THE INT OF JHL,

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-PA-01904
                    Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER
       Appellant's motion for extension of time to file response is hereby GRANTED. Time is
extended to May 26, 2015.




                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of May, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court